UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                    )
QUAMAINE LEE MASSEY,                )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                     Civil Action No. 22-3318 (UNA)
                                    )
SCOTT S. HARRIS, et al.,            )
                                    )
            Defendants.             )
___________________________________ )


                                   MEMORANDUM OPINION

       Plaintiff, proceeding pro se, brings this civil rights action against the Clerk and a Deputy

Clerk of the Supreme Court of the United States. See Compl. at 2-3. According to plaintiff,

defendants “literally ignored [his] petition” because of “racism.” Id. at 5. Neither defendant would

“fix” an unspecified defect in plaintiff’s submission to the Supreme Court, and instead “returned

[his] petition . . . in harsh condition.” Id. Consequently, plaintiff’s claim that the terms of his plea

bargain have been breach goes unheard, and plaintiff remains incarcerated when, in his view, he

is entitled to immediate release on parole. See id. at 5-7. He demands “[i]mmediat[e] release from

NC Correctional Institution and monetary damages.” Id. at 8. The Court will dismiss the

complaint for three reasons.

       First, this Court has no authority to determine what action, if any, must be taken by the

Supreme Court and its Clerk. See In re Marin, 956 F.2d 339, 340 (D.C. Cir.) (per curiam), cert.

denied, 506 U.S. 844 (1992).


                                                   1
       Second, absolute immunity protecting judges from liability for damages for acts taken in

their judicial capacities extends to Clerks of Court performing “tasks that are an integral part of

the judicial process.” Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993); Evans v. Suter, 260

F. App’x 726 (5th Cir. 2007) (per curiam), cert. denied, 552 U.S. 1282 (2008). The decision to

accept or reject a submission is integral to the judicial process, which renders defendants immune

from plaintiff’s suit for damages. See, e.g., Jones v. U.S. Supreme Court, No. 1:10-CV-0910, 2010

WL 2363678, at *1 (D.D.C. June 9, 2010) (concluding that court clerks are immune from suits for

damages arising from activities such as the “receipt and processing of a litigant’s filings”), aff’d

sub nom. Jones v. Supreme Court of the United States, 405 F. App’x 508 (D.C. Cir. 2010) (per

curiam), aff’d, 563 U.S. 914 (2011).

       Third, to the extent plaintiff demands his immediate release from custody, his remedy

sounds in habeas, see Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam) (“Challenges

to the validity of any confinement or to particulars affecting its duration are the province

of habeas corpus[.]”) (citation omitted), a matter over which this Court lacks jurisdiction. The

proper respondent in a habeas corpus action is plaintiff’s custodian, Rumsfeld v. Padilla, 542 U.S.

426, 434-35 (2004), and this Court may not entertain a habeas petition involving a prisoner’s

present physical custody because his custodian is outside of the Court’s territorial jurisdiction,

Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004).

       An Order consistent with this Memorandum Opinion is issued separately.



DATE: November 14, 2022                              /s/
                                                     AMY BERMAN JACKSON
                                                     United States District Judge


                                                 2